Matter of Davison v Annucci (2019 NY Slip Op 08125)





Matter of Davison v Annucci


2019 NY Slip Op 08125


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, TROUTMAN, AND WINSLOW, JJ. (Filed Nov. 8, 2019.) 


MOTION NO. (643/19) TP 18-02320.

[*1]IN THE MATTER OF DARNELL DAVISON, PETITIONER, 
vANTHONY ANNUCCI, ACTING COMMISSIONER, NEW YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION, RESPONDENT.

MEMORANDUM AND ORDER
Motion for leave to renew dismissed.